      Case 4:21-cv-02595 Document 1 Filed on 08/10/21 in TXSD Page 1 of 15




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION


SALVADOR SEGOVIA, JR.,                                )
                                                      )
                               Plaintiff,             )
                                                      )         CIVIL ACTION
vs.                                                   )
                                                      )         Case No.
ONE STOP WASH #2 INC. and                             )
TELOLOAPAN MEAT MARKET #3, INC.,                      )
                                                      )
                               Defendant.             )

                                            COMPLAINT

       COMES NOW, SALVADOR SEGOVIA, JR., by and through the undersigned counsel,

and files this, his Complaint against Defendants, ONE STOP WASH #2 INC. (hereinafter “ONE

STOP       WASH”)     and    TELOLOAPAN          MEAT          MARKET      #3,   INC.   (hereinafter

“TELOLOAPAN”), pursuant to the Americans with Disabilities Act, 42 U.S.C. § 12181 et seq.

(“ADA”) and the ADA’s Accessibility Guidelines, 28 C.F.R. Part 36 (“ADAAG”). In support

thereof, Plaintiff respectfully shows this Court as follows:

                                            JURISDICTION

       1.      This Court has original jurisdiction over the action pursuant to 28 U.S.C. §§ 1331

and 1343 for Plaintiff’s claims pursuant to 42 U.S.C. § 12181 et seq., based upon Defendant’s

failure to remove physical barriers to access and violations of Title III of the ADA.

                                              PARTIES

       2.      Plaintiff, SALVADOR SEGOVIA, JR. (hereinafter “Plaintiff”) is, and has been at

all times relevant to the instant matter, a natural person residing in Houston, Texas (Harris

County).



                                                 1
      Case 4:21-cv-02595 Document 1 Filed on 08/10/21 in TXSD Page 2 of 15




       3.      Plaintiff is disabled as defined by the ADA.

       4.      Plaintiff is required to traverse in a wheelchair and is substantially limited in

performing one or more major life activities, including but not limited to: walking and standing.

       5.      Plaintiff uses a wheelchair for mobility purposes.

       6.      Plaintiff is also an independent advocate of the rights of similarly situated

disabled persons and is a “tester” for the purpose of enforcing Plaintiff’s civil rights, monitoring,

determining and ensuring whether places of public accommodation are in compliance with the

ADA. His motivation to return to a location, in part, stems from a desire to utilize ADA

litigation to make Plaintiff’s community more accessible for Plaintiff and others; and pledges to

do whatever is necessary to create the requisite standing to confer jurisdiction upon this Court so

an injunction can be issued correcting the numerous ADA violations on this property, including

returning to the Property within six months after it is accessible (“Advocacy Purposes”).

       7.      Defendant, ONE STOP WASH, is a Texas company that transacts business in the

State of Texas and within this judicial district.

       8.      Defendant, ONE STOP WASH, may be properly served with process for service

via its Registered Agent, to wit: c/o Stephanie Nguyen, Registered Agent, 9602 Riverland Lane,

Houston, TX 77040.

       9.      Defendant, TELOLOAPAN, is a Texas company that transacts business in the

State of Texas and within this judicial district.

       10.     Defendant, TELOLOAPAN, may be properly served with process for service via

its Registered Agent, to wit: c/o Eladia F. Ayala, Registered Agent, 159 Aldine Bender Road,

Suite 161, Houston, TX 77060.




                                                    2
      Case 4:21-cv-02595 Document 1 Filed on 08/10/21 in TXSD Page 3 of 15




                                  FACTUAL ALLEGATIONS

       11.     On or about August 4, 2021, Plaintiff was a customer at “Teloloapan Meat

Market” a business located at 2311 Little York Road, Houston, TX 77093, referenced herein as

“American Deli”. Attached is a receipt documenting Plaintiff’s purchase. See Exhibit 1. Also

attached is a photograph documenting Plaintiff’s visit to the Property. See Exhibit 2.

       12.     Defendant, ONE STOP WASH, is the owner or co-owner of the real property and

improvements that Teloloapan Meat Market is situated upon and that is the subject of this action,

referenced herein as the “Property.”

       13.     Defendant, TELOLOAPAN, is the lessee or sub-lessee of the real property and

improvements that are the subject of this action.

       14.     Plaintiff lives 6 miles from the Property.

       15.     Given the very close vicinity of the Property to Plaintiff’s residence, Plaintiff is

routinely driving by the Property.

       16.     Plaintiff’s access to the business(es) located 2311 Little York Road, Houston, TX

77093, Harris County Property Appraiser’s property identification numbers:        0630530000132

and 0630530000133 (“the Property”), and/or full and equal enjoyment of the goods, services,

foods, drinks, facilities, privileges, advantages and/or accommodations offered therein were

denied and/or limited because of his disabilities, and he will be denied and/or limited in the

future unless and until Defendants, ONE STOP WASH and TELOLOAPAN, are compelled to

remove the physical barriers to access and correct the ADA violations that exist at the Property,

including those set forth in this Complaint.

       17.     Defendant, ONE STOP WASH, as property owner, is responsible for complying

with the ADA for both the exterior portions and interior portions of the Property. Even if there is



                                                    3
      Case 4:21-cv-02595 Document 1 Filed on 08/10/21 in TXSD Page 4 of 15




a lease between Defendant, ONE STOP WASH and the tenant allocating responsibilities for

ADA compliance within the unit the tenant operates, that lease is only between the property

owner and the tenant and does not abrogate the Defendant’s independent requirement to comply

with the ADA for the entire Property it owns, including the interior portions of the Property

which are public accommodations. See 28 CFR § 36.201(b).

          18.   Although the Property is comprised of two separate parcels, it should be treated as

one “site” for purposes of this lawsuit as both parcels are owned by the same party, both parcels

share the same parking lot, there is no notorious or open demarcation between the parcels, and a

single building is split between the two parcels.

          19.   Plaintiff has visited the Property at least once before as a customer and advocate

for the disabled. Plaintiff intends on revisiting the Property within six months after the barriers

to access detailed in this Complaint are removed and the Property is accessible again. The

purpose of the revisit is to be a return customer, to determine if and when the Property is made

accessible and to maintain standing for this lawsuit for Advocacy Purposes.

          20.   Plaintiff intends on revisiting the Property to purchase goods and/or services as a

return customer living in the near vicinity as well as for Advocacy Purposes, but does not intend

to re-expose himself to the ongoing barriers to access and engage in a futile gesture of visiting

the public accommodation known to Plaintiff to have numerous and continuing barriers to

access.

          21.   Plaintiff travelled to the Property as a customer and as an independent advocate

for the disabled, personally encountered many barriers to access the Property that are detailed in

this Complaint, engaged many barriers, suffered legal harm and legal injury, and will continue to

suffer such harm and injury if all the illegal barriers to access present at the Property identified in



                                                    4
      Case 4:21-cv-02595 Document 1 Filed on 08/10/21 in TXSD Page 5 of 15




this Complaint are not removed.

       22.     Although Plaintiff did not personally encounter each and every barrier to access

identified in Plaintiff’s Complaint, Plaintiff became aware of all identified barriers prior to filing

the Complaint and because Plaintiff intends on revisiting the Property as a customer and

advocate for the disabled within six months or sooner after the barriers to access are removed, it

is likely that despite not actually encountering a particular barrier to access on one visit, Plaintiff

may encounter a different barrier to access identified in the complaint in a subsequent visit as,

for example, one accessible parking space may not be available and he would need to use an

alternative accessible parking space in the future on his subsequent visit. As such, all barriers to

access identified in the Complaint must be removed in order to ensure Plaintiff will not be

exposed to barriers to access and legally protected injury.

       23.     Plaintiff’s inability to fully access the Property and the stores within in a safe

manner and in a manner which inhibits the free and equal enjoyment of the goods and services

offered at the Property, both now and into the foreseeable future, constitutes an injury in fact as

recognized by Congress and is historically viewed by Federal Courts as an injury in fact.



                                      COUNT I
                          VIOLATIONS OF THE ADA AND ADAAG

       24.     On July 26, 1990, Congress enacted the Americans with Disabilities Act 42

U.S.C. § 12101 et seq.

       25.     Congress found, among other things, that:

       (i)     some 43,000,000 Americans have one or more physical or mental
               disabilities, and this number is increasing as the population as a whole is
               growing older;

       (ii)    historically, society has tended to isolate and segregate individuals with


                                                  5
      Case 4:21-cv-02595 Document 1 Filed on 08/10/21 in TXSD Page 6 of 15




               disabilities, and, despite some improvements, such forms of discrimination
               against individuals with disabilities continue to be a serious and pervasive
               social problem;

       (iii)   discrimination against individuals with disabilities persists in such critical
               areas as employment, housing public accommodations, education,
               transportation, communication, recreation, institutionalization, health
               services, voting, and access to public services;

       (iv)    individuals with disabilities continually encounter various forms of
               discrimination, including outright intentional exclusion, the discriminatory
               effects of architectural, transportation, and communication barriers,
               overprotective rules and policies, failure to make modifications to existing
               facilities and practices, exclusionary qualification standards and criteria,
               segregation, and relegation to lesser service, programs, activities, benefits,
               jobs, or other opportunities; and

       (v)     the continuing existence of unfair and unnecessary discrimination and
               prejudice denies people with disabilities the opportunity to compete on an
               equal basis and to pursue those opportunities for which our free society is
               justifiably famous, and costs the United States billions of dollars in
               unnecessary expenses resulting from dependency and non-productivity.

42 U.S.C. § 12101(a)(1) - (3), (5) and (9).

       26.     Congress explicitly stated that the purpose of the ADA was to:

       (i)     provide a clear and comprehensive national mandate for the elimination of
               discrimination against individuals with disabilities;

       (ii)    provide a clear, strong, consistent, enforceable standards addressing
               discrimination against individuals with disabilities; and

               *****

       (iv)    invoke the sweep of congressional authority, including the power to
               enforce the fourteenth amendment and to regulate commerce, in order to
               address the major areas of discrimination faced day-to-day by people with
               disabilities.

42 U.S.C. § 12101(b)(1)(2) and (4).

       27.      The congressional legislation provided places of public accommodation one and

a half years from the enactment of the ADA to implement its requirements.



                                                 6
      Case 4:21-cv-02595 Document 1 Filed on 08/10/21 in TXSD Page 7 of 15




       28.     The effective date of Title III of the ADA was January 26, 1992 (or January 26,

1993 if a defendant has 10 or fewer employees and gross receipts of $500,000 or less). 42 U.S.C.

§ 12181; 28 C.F.R. § 36.508(a).

       29.     The Property is a public accommodation and service establishment.

       30.     Pursuant to the mandates of 42 U.S.C. § 12134(a), on July 26, 1991, the

Department of Justice and Office of Attorney General promulgated federal regulations to

implement the requirements of the ADA. 28 C.F.R. Part 36.

       31.     Public accommodations were required to conform to these regulations by January

26, 1992 (or by January 26, 1993 if a defendant has 10 or fewer employees and gross receipts of

$500,000 or less). 42 U.S.C. § 12181 et seq.; 28 C.F.R. § 36.508(a).

       32.     The Property must be, but is not, in compliance with the ADA and ADAAG.

       33.     Plaintiff has attempted to, and has to the extent possible, accessed the Property in

his capacity as a customer at the Property as well as an independent advocate for the disabled,

but could not fully do so because of his disabilities resulting from the physical barriers to access,

dangerous conditions and ADA violations that exist at the Property that preclude and/or limit his

access to the Property and/or the goods, services, facilities, privileges, advantages and/or

accommodations offered therein, including those barriers, conditions and ADA violations more

specifically set forth in this Complaint.

       34.     Plaintiff intends to visit the Property again in the very near future as a customer

and as an independent advocate for the disabled, in order to utilize all of the goods, services,

facilities, privileges, advantages and/or accommodations commonly offered at the Property, but

will be unable to fully do so because of his disability and the physical barriers to access,

dangerous conditions and ADA violations that exist at the Property that preclude and/or limit his



                                                 7
      Case 4:21-cv-02595 Document 1 Filed on 08/10/21 in TXSD Page 8 of 15




access to the Property and/or the goods, services, facilities, privileges, advantages and/or

accommodations offered therein, including those barriers, conditions and ADA violations more

specifically set forth in this Complaint.

       35.     Defendants, ONE STOP WASH and TELOLOAPAN, have discriminated against

Plaintiff (and others with disabilities) by denying his access to, and full and equal enjoyment of

the goods, services, facilities, privileges, advantages and/or accommodations of the Property, as

prohibited by, and by failing to remove architectural barriers as required by, 42 U.S.C. §

12182(b)(2)(A)(iv).

       36.     Defendants, ONE STOP WASH and TELOLOAPAN, will continue to

discriminate against Plaintiff and others with disabilities unless and until Defendants, ONE

STOP WASH and TELOLOAPAN, are compelled to remove all physical barriers that exist at

the Property, including those specifically set forth herein, and make the Property accessible to

and usable by Plaintiff and other persons with disabilities.

       37.     A specific list of unlawful physical barriers, dangerous conditions and ADA

violations which Plaintiff experienced and/or observed, or was made aware of prior to the filing

of this Complaint, that precluded and/or limited Plaintiff’s access to the Property and the full and

equal enjoyment of the goods, services, facilities, privileges, advantages and accommodations of

the Property include, but are not limited to:

ACCESSIBLE ELEMENTS:

       (i)     In front of Washeteria, the access aisle to the accessible parking spaces is not

               level due to the presence of an accessible ramp in the access aisle in violation of

               Section 502.4 of the 2010 ADAAG standards. This barrier to access would make

               it dangerous and difficult for Plaintiff to exit and enter their vehicle while parked



                                                 8
Case 4:21-cv-02595 Document 1 Filed on 08/10/21 in TXSD Page 9 of 15




         at the Property as the lift from the van may rest upon the ramp and create an

         unlevel surface.

 (ii)    In front of Washeteria, the accessible curb ramp is improperly protruding into the

         access aisle of the accessible parking space in violation of Section 406.5 of the

         2010 ADAAG Standards. This barrier to access would make it dangerous and

         difficult for Plaintiff to exit and enter their vehicle while parked at the Property as

         the lift from the van may rest upon the ramp and create an unlevel surface.

 (iii)   In front of Washeteria, there are two accessible parking spaces that are missing

         identification signs in violation of Section 502.6 of the 2010 ADAAG standards.

         This violation would make it difficult for Plaintiff to locate an accessible parking

         space.

 (iv)    The Property lacks an accessible route from the sidewalk to the accessible

         entrance in violation of Section 206.2.1 of the 2010 ADAAG standards. This

         violation would make it difficult for Plaintiff to utilize public transportation to

         access the public accommodations located on the Property.

 (v)     In front of Teloloapan Meat Market, the access aisle to the accessible parking

         space is not level due to the presence of an accessible ramp in the access aisle in

         violation of Section 502.4 of the 2010 ADAAG standards. This barrier to access

         would make it dangerous and difficult for Plaintiff to exit and enter their vehicle

         while parked at the Property as the lift from the van may rest upon the ramp and

         create an unlevel surface.

 (vi)    In front of Teloloapan Meat Market, the accessible curb ramp is improperly

         protruding into the access aisle of the accessible parking space in violation of



                                           9
Case 4:21-cv-02595 Document 1 Filed on 08/10/21 in TXSD Page 10 of 15




          Section 406.5 of the 2010 ADAAG Standards. This barrier to access would make

          it dangerous and difficult for Plaintiff to exit and enter their vehicle while parked

          at the Property as the lift from the van may rest upon the ramp and create an

          unlevel surface.

 (vii)    In front of Teloloapan Meat Market, the accessible parking space is missing an

          identification sign in violation of Section 502.6 of the 2010 ADAAG standards.

          This violation would make it difficult for Plaintiff to locate an accessible parking

          space.

 (viii)   In front of Teloloapan Meat Market, the accessible ramp side flares have a slope

          in excess of 1:10 in violation of Section 406.3 of the 2010 ADAAG standards.

          This violation would make it dangerous and difficult for Plaintiff to access the

          units of the Property because steep slopes on ramp side flares could cause the

          wheelchair to tip over and injure Plaintiff.

 (ix)     Inside Teloloapan Meat Market, there is not at least 5% (five percent) of the

          dining surfaces provided for consumption of food or drink that comply with

          Section 902.2 of the 2010 ADAAG standards, requiring appropriate knee and toe

          clearance complying with Section 306 of the 2010 ADAAG standards, positioned

          for a forward approach, in violation of Section 226.1 of the 2010 ADAAG

          standards. If Plaintiff were to eat at the Property in the future, this barrier to

          access would prevent Plaintiff from using the dining surfaces currently present as

          Plaintiff’s own feet would block Plaintiff’s ability to access the dining surfaces.

 (x)      Inside Teloloapan Meat Market, there is not at least 5% (five percent) of the

          counter area dining surfaces provided for consumption of food or drink which



                                           10
Case 4:21-cv-02595 Document 1 Filed on 08/10/21 in TXSD Page 11 of 15




          complies with Section 902.3 requiring the maximum height of the dining surface

          to be maximum 34 (thirty-four) inches above the finished floor in violation of

          Section 226.1 of the 2010 ADAAG standards.

 (xi)     Inside Teloloapan Meat Market, the meat counter, lacks any portion of the counter

          that has a maximum height of 36 (thirty-six) inches from the finished floor in

          violation of Section 904.4 of the 2010 ADAAG standards, all portions of the meat

          counter exceed 36 (thirty-six) inches in height from the finished floor. This

          violation would make it difficult for Plaintiff to properly transact business at the

          Property as Plaintiff is in a wheelchair which makes his height much lower than a

          standing individual, so a surface with a maximum height of 36 inches above the

          finished floor is necessary as there is no visible sign indicating a policy to assist

          disabled individuals with their purchases.

 (xii)    Due to a failure to enact a policy of proper maintenance, there are gouges in the

          pavement in the accessible route near Teloloapan Meat Market and Unit 2311C.

          As a result, the ground surfaces of the accessible route have vertical rises in

          excess of ¼ (one quarter) inch in height, are not stable or slip resistant, have

          broken or unstable surfaces or otherwise fail to comply with Section 302 and 303

          of the 2010 ADAAG standards. This violation would make it dangerous and

          difficult for Plaintiff to access the units of the Property.

 (xiii)   Defendant fails to adhere to a policy, practice and procedure to ensure that all

          facilities are readily accessible to and usable by disabled individuals.




                                             11
Case 4:21-cv-02595 Document 1 Filed on 08/10/21 in TXSD Page 12 of 15




 TELOLOAPAN MEAT MARKET RESTROOMS

 (i)     The restroom lacks signage in compliance with Sections 216.8 and 703 of the

         2010 ADAAG standards. This would make it difficult for Plaintiff and/or any

         disabled individual to locate accessible restroom facilities.

 (ii)    The door hardware providing access to the restrooms requires tight grasping and

         twisting of the wrist in violation of Section 404.2.7 of the 2010 ADAAG

         standards. This would make it difficult for Plaintiff and/or any disabled individual

         to utilize the restroom facilities.

 (iii)   Restrooms have a sink with inadequate knee and toe clearance in violation of

         section 306 of the 2010 ADAAG standards. This would make it difficult for

         Plaintiff and/or any disabled individual to utilize the restroom sink as Plaintiff is

         seated in a wheelchair and, when seated, Plaintiff’s feet and legs protrude out in

         front. In order to properly utilize a sink, Plaintiff’s legs must be able to be

         underneath the surface of the sink, but due to the improper configuration of the

         sink, there is no room underneath for Plaintiff’s legs and feet.

 (iv)    The controls on the faucets require pinching and turning of the wrists in violation

         of Section 309.4 of the 2010 ADAAG standards. This would make it difficult for

         Plaintiff and/or any disabled individual to utilize the restroom facilities.

 (v)     The height of the bottom edge of the reflective surface of the mirror in the

         bathroom is above the 40-inch maximum height permitted by Section 603.3 of the

         2010 ADAAG standards. This violation would make it difficult for the Plaintiff

         and/or any disabled individual to properly utilize the mirror in the restroom since

         Plaintiff is sitting in a wheelchair and is lower than a person standing up.



                                               12
     Case 4:21-cv-02595 Document 1 Filed on 08/10/21 in TXSD Page 13 of 15




       (vi)    The grab bars/handrails adjacent to the commode are missing and violate Section

               604.5 of the 2010 ADAAG standards. This would make it difficult for Plaintiff

               and/or any disabled individual to safely transfer from the wheelchair to the toilet

               and back to the wheelchair.

       38.     The violations enumerated above may not be a complete list of the barriers,

conditions or violations encountered by Plaintiff and/or which exist at the Property.

       39.     Plaintiff requires an inspection of the Property in order to determine all of the

discriminatory conditions present at the Property in violation of the ADA.

       40.     The removal of the physical barriers, dangerous conditions and ADA violations

alleged herein is readily achievable and can be accomplished and carried out without significant

difficulty or expense. 42 U.S.C. § 12182(b)(2)(A)(iv); 42 U.S.C. § 12181(9); 28 C.F.R. § 36.304.

       41.       All of the violations alleged herein are readily achievable to modify to the

Property into compliance with the ADA.

       42.     Upon information and good faith belief, the removal of the physical barriers and

dangerous conditions present at the Property is readily achievable because the nature and cost of

the modifications are relatively low.

       43.     Upon information and good faith belief, the removal of the physical barriers and

dangerous conditions present at the Property is readily achievable because Defendants, ONE

STOP WASH and TELOLOAPAN, have the financial resources to make the necessary

modifications. According to the Property Appraiser, the Appraised value of the Property is

$2,295,960.00.

       44.     The removal of the physical barriers and dangerous conditions present at the

Property is also readily achievable because Defendants have available to it a $5,000.00 tax credit



                                                13
     Case 4:21-cv-02595 Document 1 Filed on 08/10/21 in TXSD Page 14 of 15




and up to a $15,000.00 tax deduction from the IRS for spending money on accessibility

modifications.

       45.        Upon information and good faith belief, the Property has been altered since 2010.

       46.        In instances where the 2010 ADAAG standards do not apply, the 1991 ADAAG

standards apply, and all of the alleged violations set forth herein can be modified to comply with

the 1991 ADAAG standards.

       47.        Plaintiff is without adequate remedy at law, is suffering irreparable harm, and

reasonably anticipates that he will continue to suffer irreparable harm unless and until

Defendants, ONE STOP WASH and TELOLOAPAN, are required to remove the physical

barriers, dangerous conditions and ADA violations that exist at the Property, including those

alleged herein.

       48.        Plaintiff’s requested relief serves the public interest.

       49.        The benefit to Plaintiff and the public of the relief outweighs any resulting

detriment to Defendants, ONE STOP WASH and TELOLOAPAN.

       50.        Plaintiff’s counsel is entitled to recover its reasonable attorney’s fees and costs of

litigation from Defendants, ONE STOP WASH and TELOLOAPAN, pursuant to 42 U.S.C. §§

12188 and 12205.

       51.        Pursuant to 42 U.S.C. § 12188(a), this Court is provided authority to grant

injunctive relief to Plaintiff, including the issuance of an Order directing Defendants, ONE

STOP WASH and TELOLOAPAN, to modify the Property to the extent required by the ADA.

       WHEREFORE, Plaintiff prays as follows:

       (a)        That the Court find Defendants, ONE STOP WASH and TELOLOAPAN, in

                  violation of the ADA and ADAAG;



                                                    14
Case 4:21-cv-02595 Document 1 Filed on 08/10/21 in TXSD Page 15 of 15




 (b)   That the Court issue a permanent injunction enjoining Defendants, ONE STOP

       WASH and TELOLOAPAN, from continuing their discriminatory practices;

 (c)   That the Court issue an Order requiring Defendants, ONE STOP WASH and

       TELOLOAPAN, to (i) remove the physical barriers to access and (ii) alter the

       Property to make it readily accessible to and useable by individuals with

       disabilities to the extent required by the ADA;

 (d)   That the Court award Plaintiff his reasonable attorneys' fees, litigation expenses

       and costs; and

 (e)   That the Court grant such further relief as deemed just and equitable in light of the

       circumstances.

                                     Dated: August 10, 2021

                                     Respectfully submitted,

                                     /s/ Douglas S. Schapiro
                                     Douglas S. Schapiro, Esq.
                                     Southern District of Texas ID No. 3182479
                                     The Schapiro Law Group, P.L
                                     7301-A W. Palmetto Park Rd., #100A
                                     Boca Raton, FL 33433
                                     Tel: (561) 807-7388
                                     Email: schapiro@schapirolawgroup.com




                                        15
